DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 23 August 2021 has been received and entered.  Claims 1, 12, 15, 17, 19-20, 23, 25 and 26 have been amended.  Claims 1-26 are currently pending.
Applicant should note that when making amendments to the text, the font should be black.  The amended elements in the response appear to be very pixilated which usually indicates that the amended text was not black, but possibly red or some other color.  37 CFR 1.52 (a)(1)(iv) requires plainly and legibly written… in permanent dark ink or its equivalent.  The amended text is not dark enough to be clearly legible and may create a problem for the printer if the patent application matures into a patent.  Applicant should submit a clean set of claims in black font in the next response.

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 23 August 2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II and III have a technical relationship since they claim the same product and they groups as a whole relate to the product and process of use of said product.  This is not found persuasive because according to Unity of Invention (37 CFR 1.475(b)), when claims are directed to .
The requirement is still deemed proper and is therefore made FINAL.
	Applicant elected antibody EL6 E5 with CDRs of SEQ ID NO: 2, 3, 6, 8, 10 and 12 as well as light and heavy chains of SEQ ID NO:14 and 16.  Applicant traverses the species election and argues that antibodies EL6 E5 and EL6 S12 “are sufficiently related as anti-EGFL6 antibodies such that they may be searched without creating a serious burden on the Examiner.  Applicant’s argument has been fully considered, but is not found persuasive.  Applicant has provided no explanation as to why they are “sufficiently related” (such as by amino acid sequence comparison/alignment, identifying the related aspects of the antibodies such as by common structure which provides common function).  If the CDRs for the S12 antibody are found in paragraphs [0059] and [0060], the Examiner would argue that the structure of the CDRs (which is the structure responsible for the function of the antibody) is not “sufficiently related” as the CDRs differ significantly.  The two antibodies may bind the same antigen, but the antibodies lack a common structure which provides for a common function and therefore, are not proper species of one another.
Claims 4-9, 11, 13-14 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, 23 August 2021.  Claim 10 is withdrawn in part as including nonelected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international 
	Applicant is reminded of their duty to disclose.  At the time of the instant Office action, no Information Disclosure Statement had been received.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Cancer diagnosis is not part of the claims as it is a non-elected invention.
The specification contains a typographical error at [00107], line 12.  The term “gilblastoma” most likely should be “glioblastoma”.  Correction is required.

Claim Objections
Claims 1, 12, 15, 17, 19, 20 and 26 are objected to because of the following informalities:  the amended text which has been added is extremely pixilated and faint, making it very hard to read.  An example is provided below.  Appropriate correction is required.

    PNG
    media_image1.png
    219
    623
    media_image1.png
    Greyscale

Claim 1 is also objected to for the recitation of “EGFL6”.  When an abbreviation is used for a term of art, it is customary to spell the term out at the first usage.  There are many abbreviations used in the art which may refer to more than one compound.  Appropriate correction is required.

Improper Markush
Claim 10 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a 
The Markush grouping of SEQ ID NO: 13 and 14 and SEQ ID NO: 15 or 16 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the amino acid sequences of the alternatives do not share a common structure which provides for the common function because the CDRs of the alternatives (which are the portions that define the function) are distinct.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-3, 12, 15-22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
Claim 1 recites “consisting of the amino acid residue of SEQ ID NO: 2” and so on.  However, reciting “consisting of the amino acid residue” in reference to an amino acid sequence is confusing and unclear.  A CDR is typically more than a single amino acid residue and it is unclear which amino acid from the designated sequences is intended in the claim if the CDR only consists of an amino acid residue.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 is directed to a kit which comprises the anti-EGFL6 antibody or an antigen-binding portion thereof of Claim 1.  However, the recitation of a kit does not provide anything more than an intended use.  As such, claim 26 only comprises the element of claim 1 and therefore, does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites that the anti-EGFL6  antibody or antigen-binding portion thereof is a human antibody.
The specification teaches the construction of an anti-EGFL6 single chain antibody library (see Example 1) using chickens which were immunized with recombinant EGF6.  The resultant antibody is identified by CDRs but the source of the 
The figure below from Mallbris et al. (J. Clin. Aesthet. Dermatol. 9(7): 13-15, 2016) demonstrates the difference between a human antibody and a humanized antibody.  

    PNG
    media_image2.png
    583
    896
    media_image2.png
    Greyscale

From the figure, it is clear that humanized antibodies would retain the recited 6 CDRs of the claims but would have human framework regions in order to reduce immunogenicity of the resultant recombinant antibody.  A human antibody is generated from a rodent in which the rodent IgG locus is replaced with human DNA – in other words, a human antibody is produced in a genetically modified rodent.  Alternatively, human antibodies can be obtained from screening of antibody libraries.  Applicant is not in possession of a genetically modified rodent or in possession of a human antibody as recited in the instant claims.
The full breadth of the structure of the antibody claimed (as detailed above) is not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill 
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of 
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies an antibody comprising 6 CDRs with the amino acid sequences of SEQ ID NO:2, 4, 6, 8, 10 and 12; however, a human antibody would not necessarily possess these CDRs (hence the fact that it would be human rather than chicken in origin) the claim is not limited to these antibodies and the structural variability of the claimed genus is large.  No reasonable structure-function correlation has been established that is commensurate in scope with the claim. The specification does not describe representative examples to support the full scope of the claim with respect to human antibodies.  These are distinct antibodies, but the specification fails to describe them.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed human antibodies based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  

In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus of human antibodies.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17 is directed to a method for treating or preventing angiogenesis disorder in a subject by administering an anti-EGFL6 antibody or an antigen-binding portion thereof to the subject.
First, the instant claims are not enabled for prevention of angiogenesis disorders.  The specification fails to teach that EGFL6 is involved in the induction of any and all angiogenesis disorders such that administration of an antibody to EGFL6 would prevent the conditions.  The specification fails to teach how subjects would be identified as being one who would exhibit an angiogenesis disorder that would need to be prevented, therefore, there is no means to determine a subject in need of such treatment.  Most diseases and conditions of angiogenesis are caused by a number of factors and there is no reasonable expectation that EGFL6 is the causative factor in any and all angiogenesis disorders.  Disorders involving angiogenesis are not limited to those characterized or caused by abnormal or excessive angiogenesis.  Diseases 
Next, the instant specification fails to provide a nexus between EGFL6 and an angiogenesis disorder which is any cancer, any eye disorder or any inflammatory disorder (claim 18).  The specification fails to teach anything with regard to inflammatory disorders and EGFL6.  None of the examples in the specification teach that EGFL6 plays any role at all in inflammatory disorders.  The specification also fails to teach anything with regard to eye disorders and none of the examples teach that EGFL6 plays any role at all in such conditions.  The skilled artisan would not have any expectation that administration of an antibody to EGFL6 would have any effect on any eye disorder or inflammatory disorder because EGFL6 has not been shown to be expressed in these tissues or to be involved in angiogenic processes in these tissues.  The instant specification is not enabled for preventing/treating inflammatory or eye disorders by administering an antibody to EGFL6 because there is no established nexus between EGFL6 and any eye disorder or inflammatory disorder absent evidence to the contrary.
WO2017/136807 teaches that EGFL6 is a member of the EGF repeat superfamily and is associated with tumor tissues “in certain cancer types such as ovarian cancer and lung cancer” with limited expression in healthy adult tissue (see [0003]).  Therefore, the prior art teaches that EGFL6 is not associated with all cancers 
	Examples 4-6 evaluated the ability of the anti-EGFL6 antibody to inhibit various cancer cell lines (HCT116 cells (colorectal cancer), A549 (non-small cell lung cancer), MDA-MB-231 (triple negative breast cancer cell), U87 (glioblastoma cancer cell)) in vitro and in vivo.  These examples provide support for use of the claimed antibody to inhibit angiogenesis and cancer cell growth in tumors that express EGFL6 in colorectal cancer, 

Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang et al.  PLOS ONE  7(12):  e52707, 2012.
Kang et al.  Int. J. Med. Sci.  17(10):  1320-1326, 2020.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Christine J Saoud/Primary Examiner, Art Unit 1647